Title: To James Madison from William Cooke, 24 March 1809
From: Cooke, William
To: Madison, James


Riceboro. Mar. 24th—1809.
If ever the human heart, was compleatly gratified, in the accomplishment of an event, in which it had no individual interest; I can with great truth say that mine is, in seeing the Honorable Elevation, to which the United voices of the American people have raised you.

We have precedents from ancient nations of their national affairs being retrieved from anarchy and confusion; and brought to Union, Prosperity, and happiness by the virtue and Wisdom of a single Individual.
I trust, to the benign disposer of Events, that this will be accomplished by your Wisdom and Virtue, and that the american people, under your administration, will be restored to that unparalelled happiness, and prosperity, which they, until latterly have so abundantly experienced.
I should be wanting in those Sentiments which a lone raise and dignify human nature; if I could be insensible to your Honor and happiness having experienced as I have done your beneficent friendship, under the great pressure of misfortune that Compelled me to solicit it and altho’ from the disturbed and unparalelled situation of the world. I have not, and perhaps never may obtain any redress, still the kind interest you were pleased to take in my misfortunes has fixed in my Heart a gratitude that will induce me to pray for every thing that can give you Honor, distinction, and happiness in this life.
Being now elivated to the Guardian protection of our National affairs, I will with great deference beg leave to state to you, that my misfortunes have greatly reduced the Prospects of myself & family.
I find the prince Regent of Portugal has opened the ports of the Brazils to the Commerce of our Country, great advantages may result to this Country from the Commerce of that if well conducted. I will presume to say that I possess a knowledge of the Commerce of that Country, superior to most men in America. Should you be pleased to think that under the appointment of Consul to some port in that Country I could do service to this, I would receive the appointment with profound gratitude. You have seen some of the Testimonials furnished me by my beneficent friends, they would make any addition that should Compleatly satisfy you. The greatest merit that I should claim, would be the unchangeable attachment I should feel to you, and to the interest of my Country. Should you think it, Comporting with the interest of this Country, that I know is dear to you, to make the appointment I solicit I would be thankfull to be advised thereof by letter directed to me at Riceboro. Georgia. I am with grea⟨t⟩ respect. Your mo. obedt. Servt.
Wm: Cooke
